380 So.2d 1175 (1980)
James SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 79-274.
District Court of Appeal of Florida, Fourth District.
March 12, 1980.
*1176 Richard L. Jorandby, Public Defender, and Frank B. Kessler, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Russell S. Bohn, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the trial court's finding as to three distinct violations of probation.
We do not agree that there was a sufficient showing as to failure of probationer to make periodic payments to the state. There must be a sufficient demonstration of ability to pay. See Woodard v. State, 371 So.2d 708 (Fla. 4th DCA 1979). And there must be a specific finding regarding the ability to pay. See Cohen v. State, 365 So.2d 1052 (Fla. 4th DCA 1978).
We therefore remand the cause with directions to strike the holding that failure to make monthly payments was a violation of probation.
We affirm this cause in all other respects.
AFFIRMED AS MODIFIED.
ANSTEAD, LETTS and HERSEY, JJ., concur.